DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
The amendment filed on 03/08/2021 has been entered. Claims 1, 4, 6, 8-15, 17-19, 21-24 and 26-28 remain pending in the application. Applicant’s amendments to the claims have overcome the objection set forth in the previous office action. However, claim 23 was remarked to include amendments regarding the predetermined time interval analogous to claims 1 and 15, but the claim set submitted on 03/08/2021 contained no such amendment.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1, 4, 6, 8-15, 17-19, 21-24 and 26-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-15, 17-19, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 20150156030) (hereinafter Fadell) in view of Rabb (US 20170134895) (hereinafter Rabb), further in view of Tan et al. (US 20150356847) (hereinafter Tan).
Regarding claim 1, Fadell teaches A device comprising:
a processing circuit (see Fadell paragraph 60 regarding processors controlling smart devices) configured to: 
process information from the image sensor (see Fadell paragraph 326 regarding smart doorbell with video camera and paragraph 170 regarding recognizing approaching individual at smart doorbell); 
generate a control signal based on the information from the image sensor, the control signal being indicative of the person having an unknown identity and being indicative of the person being in the predefined area surrounding the door (see Fadell 326 ; and 
provide an alert signal to a first user device based on the control signal (see Fadell paragraph 250 regarding notifying law enforcement at law enforcement device when an unknown individual approaches home)
However, Fadell does not explicitly teach a predefined area surrounding a door as needed for the limitations of claim 1. 
Rabb, in a similar field of endeavor, teaches a sensor circuit comprising an image sensor configured to collect information of a person in a predefined area surrounding a door (see Rabb paragraph 67 regarding smart doorbells with sensors and paragraph 89 regarding sensors that detect occupancy of a predetermined area that may be set according to various parameters, especially including a distance from one or more sensors),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fadell to include the teaching of Rabb by incorporating the setting of an area around a door, especially that of a particular distance from one or more sensors. One of ordinary skill would recognize that Fadell and Rabb are directed to the same analogous environment of a smart home with smart doorbells.
One would be motivated to combine these teachings in order to expand on the teachings of Fadell regarding smart doorbell interactions with the further teachings of Rabb in the same field of endeavor, in order to providing teachings that further enhance home security (see Rabb paragraph 1).

Tan, in a similar field of endeavor, teaches wherein generation of the control signal is performed in response to the person being in the predefined area surrounding the door for a period of time that is longer than a predetermined time interval (see Tan paragraph 40 and 45 regarding video analysis of surveillance area including door, where the duration of an event is compared with a predetermined time, and if the duration exceeds the predetermined time, the event is categorized as suspicious- this detection of suspicious activity duration may be combined with the suspicion criteria used in the generation of a control signal in the security system of Fadell.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fadell and Rabb to include the teaching of Tan where the duration of an event is compared with a predetermined time, and if the duration exceeds the predetermined time, the event is categorized as suspicious- this detection of suspicious activity duration may be combined with the suspicion criteria used in the generation of a control signal in the security system of Fadell. One of ordinary skill would recognize that Fadell, Rabb, and Tan are directed to the same analogous environments of a security monitoring an area of interest.
One would be motivated to combine these teachings in order to provide teachings relating to a security monitoring device and method of monitoring a location (see Tan paragraph 1).
Regarding claim 4, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the first user device comprises a device associated with a regulatory authority (see Fadell paragraph 250 regarding notifying law enforcement at law enforcement device when an unknown individual approaches home).
Regarding claim 6, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the sensor comprises a facial recognition system configured to identify the person, based on one or more specific facial features of the person (see Fadell paragraph 170 regarding facial recognition at smart doorbell).
Regarding claim 8, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the processing circuit is further configured to: 
process a picture from the image sensor (see Fadell paragraph 326 regarding smart doorbell with video camera and paragraph 170 regarding recognizing approaching individual at smart doorbell);
generate a picture control signal comprising the picture (see Fadell paragraph 170 regarding recognizing approaching individual at smart doorbell and announcing their presence at doorbell); and 
provide the picture control signal to a second user device, wherein the picture control signal indicates the second user device about presence of the person in the predefined area surrounding the door (see Fadell paragraph 170 regarding recognizing .
Regarding claim 9, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the image sensor is configured to take the picture of the person in the predefined area surrounding the door, when the person is detected in the predefined area surrounding the door for more than the predetermined time interval (see Fadell paragraph 446 regarding operation of camera to detect suspicious behavior- this may be triggered according to the criteria of Tan, which classifies overly-long activity durations in a monitoring area as suspicious).
Regarding claim 10, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the sensor circuit further comprises an infrared (IR) sensor configured to detect the presence of the person in the predefined area surrounding the door (see Fadell paragraph 326 regarding smart doorbell including IR sensor- in combination with Rabb, this may be applied to the predefined/ user-defined area).
Regarding claim 11, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
wherein the processing circuit is further configured to receive a command signal from the second user device, in response to providing the picture control signal to the second user device (see Fadell paragraph 58 regarding user device receiving notification that trusted neighbor is approaching, and sending a command to open the door).
Regarding claim 12, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches further comprising a control circuit configured to open the door, based on the command signal received at the processing circuit, from the second user device (see Fadell paragraph 58 regarding user device receiving notification that trusted neighbor is approaching, and sending a command to open the door).
Regarding claim 13, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the processing circuit is further configured to process a user voice signal received from the second user device to be subsequently provided to the person, in response to providing the picture control signal to the user device, prior to receiving the command signal from the second user device (see Fadell paragraph 136 regarding smart devices and user devices set up for two way voice communication, which includes the case of a user voice signal communicating both ways when a picture control signal is received at user device).
Regarding claim 14, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
wherein the processing circuit is further configured to process an object voice signal received from the person, to be subsequently provided to the second user device, in response to providing the user voice signal to the person, prior to receiving the command signal from the second user device (see Fadell paragraph 136 regarding smart devices and user devices set up for two way voice communication, which includes the case of a user voice signal communicating both ways when a voice signal is received at user device).
Regarding claim 15, Fadell teaches A device comprising:
a processing circuit (see Fadell paragraph 60 regarding processors controlling smart devices) configured to: 
process information from the image sensor (see Fadell paragraph 326 regarding smart doorbell with video camera and paragraph 170 regarding recognizing approaching individual at smart doorbell); 
generate a control signal based on the information from the image sensor (see Fadell 326 regarding smart doorbell with video camera and paragraph 250 regarding notifying law enforcement when an unknown individual, determined by facial recognition, approaches home, which would be detected in the predefined area surrounding home), and
However, Fadell does not explicitly teach a user-defined area surrounding a door as needed for the limitations of claim 15. 
Rabb, in a similar field of endeavor, teaches a sensor circuit comprising an image sensor configured to collect information of a person in a user-defined area (see Rabb paragraph 67 regarding smart doorbells with sensors and paragraph 89 regarding sensors that ,
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fadell to include the teaching of Rabb by incorporating the setting of an area around a door, especially that of a particular distance from one or more sensors. One of ordinary skill would recognize that Fadell and Rabb are directed to the same analogous environment of a smart home with smart doorbells.
One would be motivated to combine these teachings in order to expand on the teachings of Fadell regarding smart doorbell interactions with the further teachings of Rabb in the same field of endeavor, in order to providing teachings that further enhance home security (see Rabb paragraph 1).
However, the combination of Fadell and Rabb does not explicitly teach a predefined time period alert criteria as needed for the limitations of claim 15. 
Tan, in a similar field of endeavor, teaches generate an alert signal for communicating to a user device, if the person has an unknown identity and if the person is detected in the user-defined area for longer than a predetermined time interval (see Tan paragraph 40 and 45 regarding video analysis of surveillance area including door, where the duration of an event is compared with a predetermined time, and if the duration exceeds the predetermined time, the event is categorized as suspicious- this detection of suspicious activity duration may be combined with the suspicion criteria used in the generation of a control signal in the security system of Fadell, which detects whether the identity of an individual is unknown and generates an alert signal, as cited above).

One would be motivated to combine these teachings in order to provide teachings relating to a security monitoring device and method of monitoring a location (see Tan paragraph 1).
Regarding claim 17, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the control signal is generated at the processing circuit when the person is identified based on the information from the image sensor (see Fadell paragraph 170 regarding recognizing approaching individual at smart doorbell and announcing their presence at doorbell).
Dependent claims 18-19, and 21 are analogous in scope to claims 4, 12, and 8, and are rejected according to the same reasoning.
Regarding claim 22, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 21, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the processing circuit is further configured to provide the picture control signal to a user device comprising a device associated with a user, wherein the picture control signal indicates the user device about a presence of the object in the user-defined area (see Fadell paragraph 170 regarding recognizing approaching individual at smart doorbell and announcing their presence at doorbell and paragraph 136 regarding all devices capable of sending video provided to user device, an obvious and relevant case is that the video of the recognized individual's approach is displayed on the user device- in combination with Rabb, this may be applied to the predefined/ user-defined area).
Regarding claim 26, the combination of Fadell, Rabb, and Tan teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Fadell, Rabb, and Tan teaches wherein the predefined area surrounding the door is user selectable (see Rabb paragraph 67 regarding smart doorbells with sensors and paragraph 89 regarding sensors that detect occupancy of a predetermined area that may be set according to various parameters, especially including a distance from one or more sensors, which defines a selection of an area by a user).
One would be motivated to combine these teachings in order to expand on the teachings of Fadell regarding smart doorbell interactions with the further teachings of Rabb in the same field of endeavor, in order to providing teachings that further enhance home security (see Rabb paragraph 1).
Claims 23-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 20150156030) (hereinafter Fadell) in view of Rabb (US 20170134895) (hereinafter Rabb).
Regarding claim 23, Fadell teaches A method comprising:
processing the information from the image sensor, at a processing circuit (see Fadell paragraph 326 regarding smart doorbell with video camera and paragraph 170 regarding recognizing approaching individual at smart doorbell); 
generating a control signal based on the information from the image sensor, at the processing circuit (see Fadell 326 regarding smart doorbell with video camera and paragraph 250 regarding notifying law enforcement when an unknown individual, determined by facial recognition, approaches home, which would be detected in the predefined area surrounding home); and 
responsive to a determination of an unknown identity for the person and responsive to the person being in the predefined area, providing an alert signal to a first user device (see Fadell 326 regarding smart doorbell with video camera and paragraph 250 regarding notifying law enforcement when an unknown individual, determined by facial recognition, approaches home, which would be detected in the predefined area surrounding home- in combination with Rabb below, this may be applied to the predefined/ user-defined area)
However, Fadell does not explicitly teach a predefined area surrounding a door as needed for the limitations of claim 23. 
Rabb, in a similar field of endeavor, teaches collecting information of a person in a predefined area, at a sensor circuit comprising an image sensor (see Rabb paragraph 67 regarding smart doorbells with sensors and paragraph 89 regarding sensors that detect occupancy of a predetermined area that may be set according to various parameters, especially including a distance from one or more sensors);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Fadell to include the teaching of 
One would be motivated to combine these teachings in order to expand on the teachings of Fadell regarding smart doorbell interactions with the further teachings of Rabb in the same field of endeavor, in order to providing teachings that further enhance home security (see Rabb paragraph 1).
Regarding claim 24, the combination of Fadell and Rabb teaches all aforementioned limitations of claim 23, and is analyzed as previously discussed.
Furthermore, the combination of Fadell and Rabb teaches wherein the control signal is generated at the processing circuit when the person is identified based on the information from the image sensor (see Fadell paragraph 170 regarding recognizing approaching individual at smart doorbell and announcing their presence at doorbell).
Regarding claim 27, the combination of Fadell and Rabb teaches all aforementioned limitations of claim 23, and is analyzed as previously discussed.
Furthermore, the combination of Fadell and Rabb teaches further comprising receiving a first user input to select the predefined area (see Rabb paragraph 67 regarding smart doorbells with sensors and paragraph 89 regarding sensors that detect occupancy of a predetermined area that may be set according to various parameters, especially including a distance from one or more sensors, which includes the initial setting of distance by a user).
One would be motivated to combine these teachings in order to expand on the teachings of Fadell regarding smart doorbell interactions with the further teachings of Rabb in the same 
Regarding claim 28, the combination of Fadell and Rabb teaches all aforementioned limitations of claim 27, and is analyzed as previously discussed.
Furthermore, the combination of Fadell and Rabb teaches further comprising receiving a second user input to adjust the predefined area (see Rabb paragraph 67 regarding smart doorbells with sensors and paragraph 89 regarding sensors that detect occupancy of a predetermined area that may be set according to various parameters, especially including a distance from one or more sensors, which includes the second adjustment setting of distance by a user).
One would be motivated to combine these teachings in order to expand on the teachings of Fadell regarding smart doorbell interactions with the further teachings of Rabb in the same field of endeavor, in order to providing teachings that further enhance home security (see Rabb paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483